

111 HR 839 IH: Jamal Khashoggi Press Freedom Accountability Act of 2021
U.S. House of Representatives
2021-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 839IN THE HOUSE OF REPRESENTATIVESFebruary 4, 2021Mr. Schiff (for himself, Mr. McGovern, Mr. Khanna, Ms. Lee of California, Mr. Lowenthal, Mrs. Bustos, Mr. Neguse, Mr. Takano, Mr. Cohen, Mr. Sires, Mr. Deutch, Ms. Schakowsky, Ms. Norton, Ms. Porter, Mrs. Demings, Mr. Hastings, and Mr. Moulton) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo protect journalists and other members of the press from gross violations of internationally recognized human rights, and for other purposes.1.Short titleThis Act may be cited as the Jamal Khashoggi Press Freedom Accountability Act of 2021.2.FindingsCongress finds the following:(1)A free and independent press is necessary for citizens to make informed choices on issues of public concern, to have the information necessary to recognize truth from falsehood, and to hold the powerful and government officials to account.(2)As reflected in the First Amendment to the United States Constitution, a free press is essential to safeguard democracy.(3)The suppression of the press is historically associated with authoritarian rule.(4)As provided in Article 19 of the United Nations Universal Declaration of Human Rights and the International Covenant on Civil and Political Rights, all people enjoy the right to freedom of opinion and expression, which includes the right to seek, receive, and impart information.(5)An informed public is fundamental to a free society.(6)In accordance with a long United States history of championing freedom of the press around the globe, the Daniel Pearl Freedom of the Press Act of 2009 was enacted into law (Public Law 111–166).(7)Since the passage of the Daniel Pearl Freedom of the Press Act of 2009, the global environment for a free and independent press has become more repressive.(8)According to 2020 data from the Committee to Protect Journalists, for the fifth consecutive year, at least 250 journalists were imprisoned globally in 2020, and there was complete impunity in an estimated 86 percent of cases of murdered journalists in the last decade.(9)According to 2019 data from Freedom House, in seven of the last 10 years, more countries have seen declines in press freedom scores than improvements. In the last five years, nearly 50 percent more countries have seen a net decline in press freedom.(10)According to 2019 data from Reporters Without Borders, 63 percent of the journalists killed last year were deliberately targeted and 59 percent were killed outside warzones.(11)In 2018, the brutal murder of Jamal Khashoggi at the hands of Saudi intelligence officers acting on explicit orders of the Saudi Government underscored the extent to which those in power will go to stifle the freedom of expression, silence their critics, and eliminate the threat they believe independent journalists pose to their rule.3.Expanding scope of human rights reports with respect to violations of human rights of journalistsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended as follows:(1)In paragraph (12) of section 116(d)—(A)in subparagraph (B)—(i)by inserting or online harassment after direct physical attacks; and(ii)by inserting or surveillance after sources of pressure;(B)in subparagraph (C)(ii), by striking ensure the prosecution and all that follows to the end of the clause and inserting ensure the investigation, prosecution, and conviction of government officials or private individuals who engage in or facilitate digital or physical attacks, including hacking, censorship, surveillance, harassment, unlawful imprisonment, or bodily harm, against journalists and others who perform, or provide administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to communicate facts or opinion.;(C)by redesignating subparagraphs (B) and (C) (as amended by subparagraph (A) of this section) as subparagraphs (C) and (D), respectively; and(D)by inserting after subparagraph (A) the following new subparagraph:(B)an identification of countries in which there were gross violations of internationally recognized human rights (as such term is defined for purposes of section 502B) committed against journalists;.(2)By redesignating the second subsection (i) of section 502B as subsection (j).(3)In the first subsection (i) of section 502B—(A)in paragraph (2)—(i)by inserting or online harassment after direct physical attacks; and(ii)by inserting or surveillance after sources of pressure;(B)by redesignating paragraph (2) (as amended by subparagraph (A) of this section) and paragraph (3) as paragraphs (3) and (4), respectively; and(C)by inserting after paragraph (1) the following new paragraph:(2)an identification of countries in which there were gross violations of internationally recognized human rights committed against journalists;.4.Imposition of sanctions on persons responsible for the commission of gross violations of internationally recognized human rights against journalists(a)Listing of persons who have committed gross violations of internationally recognized human rights(1)In generalOn or after the date on which a person is listed pursuant to paragraph (2), the President shall impose the sanctions described in subsection (b) on each foreign person the President determines, based on credible information, has perpetrated, ordered, or otherwise directed the extrajudicial killing of or other gross violation of internationally recognized human rights committed against a journalist or other person who performs, or provides administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to report newsworthy activities or information, or communicate facts or fact-based opinions.(2)Publication of listThe Secretary of State shall publish on a publicly available website of the Department of State a list of the names of each foreign person determined pursuant to paragraph (1) to have perpetrated, ordered, or directed an act described in such paragraph. Such list shall be updated at least annually.(3)ExceptionThe President may waive the imposition of sanctions under paragraph (1) (and omit a foreign person from the list published in accordance with paragraph (2)) or terminate such sanctions and remove a foreign person from such list, if the President certifies to the Committee on Foreign Affairs of the House of Representatives and the Committee on Foreign Relations of the Senate—(A)that public identification of the individual is not in the national interest of the United States, including an unclassified description of the factual basis supporting such certification, which may contain a classified annex; or(B)that appropriate foreign government authorities have credibly—(i)investigated the foreign person and, as appropriate, held such person accountable for perpetrating, ordering, or directing the acts described in paragraph (1);(ii)publicly condemned violations of the freedom of the press and the acts described in paragraph (1);(iii)complied with any requests for information from international or regional human rights organizations with respect to the acts described in paragraph (1); and(iv)complied with any United States Government requests for information with respect to the acts described in paragraph (1).(b)Sanctions describedThe sanctions described in this subsection are the following:(1)Asset blockingThe President shall exercise all of the powers granted to the President under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.) to the extent necessary to block and prohibit all transactions in property and interests in property of a foreign person identified in the report required under subsection (a)(1) if such property and interests in property are in the United States, come within the United States, or come within the possession or control of a United States person.(2)Ineligibility for visas, admission, or parole(A)Visas, admission, or paroleAn alien described in subsection (a)(1) is—(i)inadmissible to the United States;(ii)ineligible to receive a visa or other documentation to enter the United States; and(iii)otherwise ineligible to be admitted or paroled into the United States or to receive any other benefit under the Immigration and Nationality Act (8 U.S.C. 1101 et seq.).(B)Current visas revoked(i)In generalAn alien described in subsection (a)(1) is subject to revocation of any visa or other entry documentation regardless of when the visa or other entry documentation is or was issued.(ii)Immediate effectA revocation under clause (i) shall take effect immediately, and automatically cancel any other valid visa or entry documentation that is in the alien’s possession.(3)Exceptions(A)Exception for intelligence activitiesThe sanctions described in this subsection shall not apply to any activity subject to the reporting requirements under title V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) or any authorized intelligence activities of the United States.(B)Exception to comply with international obligationsThe sanctions described in this subsection shall not apply with respect to an alien if admitting or paroling the alien into the United States is necessary to permit the United States to comply with the Agreement regarding the Headquarters of the United Nations, signed at Lake Success June 26, 1947, and entered into force November 21, 1947, between the United Nations and the United States, or other applicable international obligations.(c)Implementation; penalties(1)ImplementationThe President may exercise all authorities provided under sections 203 and 205 of the International Emergency Economic Powers Act (50 U.S.C. 1702 and 1704) to carry out this section.(2)PenaltiesThe penalties provided for in subsections (b) and (c) of section 206 of the International Emergency Economic Powers Act (50 U.S.C. 1705) shall apply to a foreign person that violates, attempts to violate, conspires to violate, or causes a violation of this section to the same extent that such penalties apply to a person that commits an unlawful act described in subsection (a) of such section 206.(d)Exception relating to the importation of goods(1)In generalThe authorities and requirements to impose sanctions under this Act shall not include any authority or requirement to impose sanctions on the importation of goods.(2)Good definedFor purposes of this subsection, the term good means any article, natural or man-made substance, material, supply, or manufactured product, including inspection and test equipment and excluding technical data.(e)DefinitionsIn this section:(1)Admitted; alienThe terms admitted and alien have the meanings given those terms in section 101 of the Immigration and Nationality Act (8 U.S.C. 1001).(2)Foreign personThe term foreign person means an individual who is not—(A)a United States citizen or national; or(B)an alien lawfully admitted for permanent residence to the United States.(3)United states personThe term United States person means—(A)a United States citizen, an alien lawfully admitted for permanent residence to the United States, or any other individual subject to the jurisdiction of the United States;(B)an entity organized under the laws of the United States or of any jurisdiction within the United States, including a foreign branch of such entity; or(C)any person in the United States.5.Prohibition on foreign assistance(a)ProhibitionAssistance authorized under the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) or the Arms Export Control Act (22 U.S.C. 2751 et seq.) may not be made available to any governmental entity of a country if the Secretary of State or the Director of National Intelligence has credible information that one or more officials associated with, leading, or otherwise acting under the authority of such entity has committed a gross violation of internationally recognized human rights against a journalist or other person who performs, or provides administrative support to, the dissemination of print, broadcast, internet-based, or social media intended to report newsworthy activities or information, or communicate facts or fact-based opinions. To the maximum extent practicable, a list of such governmental entities shall be published on publicly available websites of the Department of State and of the Office of the Director of National Intelligence and shall be updated on a regular basis.(b)Prompt informationThe Secretary of State shall promptly inform appropriate officials of the government of a country from which assistance is withheld in accordance with the prohibition under subsection (a).(c)ExceptionThe prohibition under subsection (a) shall not apply with respect to the following:(1)Humanitarian assistance or disaster relief assistance authorized under the Foreign Assistance Act of 1961.(2)Assistance the Secretary determines to be essential to assist the government of a country to bring the responsible members of the relevant governmental entity to justice for the acts described in subsection (a).(d)Waiver(1)In generalThe Secretary of State, may waive the prohibition under subsection (a) with respect to a governmental entity of a country if—(A)the President, acting through the Secretary of State and the Director of National Intelligence, determines that such a waiver is in the national security interest of the United States; or(B)the Secretary of State has received credible information that the government of that country has—(i)performed a thorough investigation of the acts described in subsection (a) and is taking effective steps to bring responsible members of the relevant governmental entity to justice;(ii)condemned violations of the freedom of the press and the acts described in subsection (a);(iii)complied with any requests for information from international or regional human rights organizations with respect to the acts described in subsection (a), in accordance with international legal obligations to protect the freedom of expression; and(iv)complied with United States Government requests for information with respect to the acts described in paragraph (a).(2)CertificationA waiver described in paragraph (1) may only take effect if—(A)the Secretary of State certifies, not later than 30 days before the effective date of the waiver, to the Committee on Foreign Affairs and the Committee on Appropriations of the House of Representatives and the Committee on Foreign Relations and the Committee on Appropriations of the Senate that such waiver is warranted and includes an unclassified description of the factual basis supporting the certification, which may contain a classified annex; and(B)the Director of National Intelligence, not later than 30 days before the effective date of the waiver, submits to the Permanent Select Committee on Intelligence of the House of Representatives and the Select Committee on Intelligence of the Senate a report detailing any underlying information that the intelligence community (as such term is defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)) has regarding the perpetrators of the acts described in subsection (a), which shall be submitted in unclassified form but may contain a classified annex.